Case 8:20-cv-00926-SP Document 26 Filed 07/29/21 Page 1 of 1 Page ID #:796




 1

 2

 3

 4

 5

 6

 7

 8
                      IN THE UNITED STATES DISTRICT COURT
 9                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
10

11
     SHIRLEY RIVERA,
12            Plaintiff,
13
           v.                              Civil Action No.: 8:20-cv-926-SP
14                                         Magistrate Judge Sheri Pym
15
     COMMISSIONER OF
     SOCIAL SECURITY,
16            Defendant.
17
                  ORDER AWARDING EQUAL ACCESS TO JUSTICE
18
                ACT ATTORNEY FEES PURSUANT TO 28 U.S.C. §2412(d)
19
           Based upon the parties’ Joint Stipulation for the Award and Payment of Equal
20

21
     Access to Justice Act Fees, IT IS ORDERED that fees in the amount of $7,200.00,

22   as authorized by 28 U.S.C. §2412, be awarded subject to the terms of the
23   Stipulation.
24

25

26   Dated: July 29, 2021                  __________________________
27
                                           Magistrate Judge Sheri Pym

28


                                            Page 1
